Opinion issued July 1, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00340-CR
                           ———————————
                DARRELL FRANKLIN CLAY, JR., Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Case No. 1341793


                         MEMORANDUM OPINION

      Appellant, Darrell Franklin Clay, Jr., pleaded guilty to the felony offense of

aggravated assault.1 The trial court found appellant guilty and, in accordance with

the terms of appellant’s plea bargain agreement with the State, sentenced appellant

1
      See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).
to three years’ confinement. Appellant filed a pro se notice of appeal. We dismiss

the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must

dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.


                                          2
                                 PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3